Citation Nr: 1228161	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  04-37 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic stress disorder (PTSD) beyond 30 percent from March 2001 to July 10, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran had active service from October 1967 to December 1969.  

In November 2003, the Board of Veterans' Appeals (Board) granted service connection for posttraumatic stress disorder (PTSD).  This matter came before the Board on appeal from a January 2004 rating decision of the Cleveland, Ohio, Regional Office (RO) which effectuated a Board decision granting service connection for PTSD; assigned a 10 percent evaluation for that disability; and effectuated the award as of March 23, 2001.  In September 2004, the RO increased the evaluation for the Veteran's PTSD from 10 to 30 percent and effectuated the award as of July 10, 2003.  In December 2004, the RO increased the evaluation for the Veteran's PTSD from 30 to 50 percent and effectuated the award as of July 10, 2003.  In April 2007, the Board denied both an evaluation in excess of 10 percent for the period prior to July 10, 2003, and an evaluation in excess of 50 percent for the period on and after July 10, 2003, for the Veteran's PTSD. 

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2007, the Court vacated the Board's April 2007 decision and remanded the Veteran's appeal to the Board for additional action.  In March 2008, and April 2009, the Board remanded the Veteran's appeal to the RO for additional action. 

In February 2010, the Board granted the Veteran's claim for a disability rating in excess of 10 percent prior to July 19, 2003, and assigned a 30 percent rating for that period.  The Veteran appealed the decision to the Court.  In November 2011, the Court vacated the Board's February 2010 decision and remanded the Veteran's appeal to the Board for additional action.  



FINDING OF FACT

For the period prior to July 10, 2003, the Veteran's PTSD is shown to have been manifested by no more than some occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, isolation, anxiety, sleep disturbance, nightmares, and flashbacks; he has had several hospitalizations and GAF scores of 50 and 40.  


CONCLUSION OF LAW

From March 2001 to July 10, 2003, the criteria for an initial evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In this regard, in June 2001, VCAA notice was issued in association with a claim for service connection for PTSD, and this claim was granted in November 2003.  In such cases, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess, 19 Vet. App. at 491, 493.  The Board notes however, that the Veteran was sent additional VCAA notices in May and August of 2008. 

The RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records, his private records, and his records have been obtained from the Social Security Administration.  The Veteran has been afforded examinations.  The report of the examinations, and the other evidence in the file, contains the findings needed to make a determination.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Increased Initial Evaluation for PTSD Prior to July 10, 2003 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Board notes that the Veteran has been afforded a number of diagnoses of psychiatric disorders other than PTSD.  In its analysis the Board has not attempted to dissociate any psychiatric symptoms from the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

The Veteran contends that his service-connected disability is more disabling than reflected in the current rating percentage assigned.  In this regard, lay statements are considered to be competent evidence when describing symptoms or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The relevant medical evidence consists of records from the Social Security Administration (SSA), private treatment records, VA progress notes, hospital reports, and examination reports, dated between March 23, 2001 and July 9, 2003.  See 38 C.F.R. § 3.400(o)(2) (2011).  

The VA progress notes show that the Veteran requested treatment for alcoholism in 2001.  In 2002, he received treatment for psychiatric symptoms that included group therapy, and he was noted to have complaints of depression, anxiety, suicidal and homicidal ideations, religious delusions, poor relationships, and financial difficulties.  

A VA hospital report, covering treatment between May 11, 2001 and May 15, 2001, shows that the Veteran received alcohol treatment, and that he had complaints of "mild situational depression," sleep disturbance, and chronic nightmares and flashbacks, with no evidence of a mood disorder.  It was noted that he was not suicidal or homicidal, and that there was no psychosis.  The Axis I diagnoses were alcohol abuse, nicotine abuse, and rule out PTSD.  The Axis V diagnosis was a GAF score of 50 upon admission.  His medications included Trazodone for help with sleep.  He was "medically stable" upon discharge.  

In July 2001, the Veteran underwent a private internal medicine examination.  The examiner noted that the Veteran has been depressed for many years and that he has not been hospitalized or attempted suicide.  The Veteran stated that he feels stressed out, has two failed marriages and could not keep a job.  He noted having poor sleep and a variable appetite.  On examination he was alert, coherent and oriented.  He was cooperative with no abnormal behavior or appearance noted.  The impression was, history of depression; he is apparently being evaluated for PTSD; he did not give a history of nightmares or flashbacks; he was not tearful or labile when seen.  

Private records show that the Veteran was seen in August 2001.  He reported that he had never had psychiatric treatment.  He was described as a very obese man whose clothing was soiled and did not fit him.  He reported working for a security company until four August 2000, and that prior to that he worked four years prior as a security guard.  He stated that he could not get along with people in authority and that this was why he was not working now.  He added that he had back pain as well.  It was noted that the Veteran lives alone, and said he had no friends and had no serious relationship with a woman.  He maintained a relationship with one of his daughters.  On mental status evaluation, it was noted that he is withdrawn.  His speech was under some pressure, and was occasionally very rambling and circumstantial.  There was no actual fragmentation of thinking, but there was some flight of ideas.  His words were coherent, and associations were circumstantial, and not always well organized.  There was no poverty of speech; there was some perseveration.  He reported sleeping three to four hours per night and that he is very depressed.  He stated that he has thought of suicide but that he will definitely not do this.  There were no obsessions or compulsions.  He reported having auditory hallucinations all of his life.  He also noted having visual hallucinations.  The examiner noted that the Veteran was conscious and oriented.  His memory was fair for remote events and recent events.  Concentration was fair.  His intellect was borderline.  His ability to relate to the examiner was noted as mildly impaired; to relate to fellow employees moderately impaired; to understand and instructions moderately impaired ability to maintain attention and ability to withstand pressure of work activity, moderately to severely impaired.  The Axis I diagnosis was, previous substance abuse, alcohol and multiple drugs, with diminished intellect and moderate amnesia; major depressive disorder, severe with super-added anxiety and psychotic problems.  The GAF was 50.  The examiner stated that the Veteran has a history of lifelong maladjustment and those symptoms suggestive of PTSD are only part of his problem.   

Later in August 2001, the Veteran reported a history of depression, hearing voices and PTSD.  He reported that he could not get along with people.  There is an August 2001 functionality assessment which noted that the Veteran was depressed, and unable to get along with people, but that he has a long work history and was able to hold jobs for up to three years at a time.  It was noted that he may have some limitations in dealing with close supervision, but should be able to relate appropriately in routine interactions.  It was noted that he had depressive symptoms but these did not appear to have resulted in substantial changes in his ability to function.  

A VA examination report, dated in October 2001, shows that the Veteran complained of symptoms that included insomnia, feelings of hopelessness, poor energy, poor concentration, flashbacks, nightmares two to three times per week, and a fluctuating appetite; he denied homicidal or suicidal ideation, paranoia or delusions, except for general feelings that people were thinking about him or judging him in crowds, thought control, ideas of reference, or audio or visual hallucinations, with the caveat that since the age of four he occasionally heard someone call his name, and that he had had "religious visions" since age seven, but only when he went to his home state; he avoided activities which could trigger wartime memories; he was detached and estranged from others; he was hypervigilant and had an exaggerated startle response.  The report notes the following: he had been enrolled in a VA addiction recovery program and hospitalized in May 2001 for alcohol dependence; his assessments included depression and possible dysthymic disorder; he was being treated with a sleep aid only; he denied a history of suicide attempts. On examination, speech was unremarkable, he was well-dressed and well-groomed, he was alert and oriented times three, cognitive functioning was grossly intact, memory was intact, thought processes were goal-directed, insight and judgment were fair, there was some difficulty with impulse control and anger management, and there was some sleep impairment with associated fatigue and concentration difficulties. The Axis I diagnoses were dysthymia, ethanol dependence, history of marijuana abuse, rule out major depression, and PTSD.  The Axis V diagnosis was a GAF score of 50 (to the extent that the examiner stated that the Veteran's GAF score for PTSD, alone, was 60, and provided an extensive discussion of which symptoms were attributable to PTSD, as opposed to other diagnoses, the Board has not attempted to dissociate any psychiatric symptoms from his PTSD; Mittleider).  The Veteran was noted to be competent and employable.  The examiner noted that the Veteran's self-reported symptoms had been inconsistent, and that his symptoms made his social and occupational functioning more difficult.  Prognosis was "fair." 

In February 2002, the veteran completed a form for the SSA.  He indicated that he had depression, anxiety and stress.  He stated that he could not function with others.  He reported that he had memory problems had withdrawal from others and that he had contemplated suicide.  He noted having sleeping problems and nightmares.  He reported that he bathed once a week.  He indicated that he watched television all day.  He reported that he did not communicate with his family and that he had one friend.  He noted that he did not belong to any clubs or attend church and that he did not use drugs and had used no alcohol for four years.  There is also a statement from his friend dated in February 2002 for the SSA in which he states that the veteran's hygiene was ok and that he was not shaven or had a haircut.  He stated that the veteran did not need reminders to bathe, comb his hair or change his clothes.  He reported that the veteran did not associate with others.  He indicated that the veteran seemed depressed.  He stated that he saw the veteran on a daily basis.  

A VA hospital report, covering treatment between July 19, 2002 and July 24, 2002, shows that the Veteran received treatment for complaints of depression, nightmares, trouble concentrating, suicidal ideation, and difficulties with housing and finances.  He stated that he had not worked since 1998 due to joint pains.  The report notes that throughout his stay he described improving depressive symptoms, and that he showed brighter affect.  The Axis I diagnoses were major depression with suicidal ideation, history of ETOH (alcohol) abuse, and nicotine abuse.  The Axis V diagnosis noted a GAF score of 20-30 upon admission, and 70 upon discharge. 

A VA hospital report, covering treatment between July 24, 2002 and August 23, 2002, shows that the Veteran received treatment for complaints of depression and suicidal ideation.  He also reported nightmares, flashbacks, and hypervigilance.  The Veteran's discharge diagnoses were major depression with suicidal ideation, history of ETOH abuse, and nicotine dependence.  The Axis V diagnosis was a GAF score of 40 upon admission, and 50 upon discharge.  Current findings noted the following: he was not suicidal; speech was fluent; he was alert and oriented times three; affect was depressed; TP (thought processes) were organized; there was no homicidal or suicidal ideation; there were no delusions; I/J (insight and judgment) were both "good."  It was further noted that he had been started on Setraline, that he was taking Trazodone for insomnia, that he had been granted weekend passes which went well, that his depressive symptoms had improved gradually, and that he was not homicidal, suicidal, or psychotic upon discharge. Reports, dated August 5th and 12th of 2002, contain GAF scores of 60.  

VA progress notes, dated in September 2002, and in January, May, and July of 2003, show that the Veteran complained of symptoms that included nightmares, anxiousness, loneliness, feeling "down," and sleep impairment, but that he did not have hopeless or helpless feelings, active suicidal ideation, mania, or visual hallucinations.  He denied psychosis.  He complained that he only left his apartment once or twice a month, because he was fearful of being attacked.  The assessments included PTSD, depression, and a possible personality disorder. 

Prior to July 10, 2003, the Board finds that the criteria for an initial evaluation of 50 percent have been met.  The evidence shows that the Veteran has been hospitalized on three occasions during the time period in issue (a period of over two years), for a total of about six weeks, and that he received discharge GAF scores of 50 and 70.  He also received a GAF score of 50 in his October 2001 VA examination report.  The Veteran's GAF scores have spanned a wide range, but show several scores of 50 or less, which indicates the presence of at least serious symptoms.  See QRDC DSM-IV.  

Based on these findings, the Board finds that the evidence of record substantiates a 50 percent evaluation for the period in question.  VA treatment records show significantly low scores.  The Veteran's mental disorder also affected his abilities to function both in his occupation and socially, with such deficiencies as anxiety, nightmares, social isolation, irritability, sleep deprivation, depression, and impaired anger management.  Thus, as supported by the evidence of record, the Veteran's symptoms of PTSD more nearly approximated the level of impairment associated with a 50 percent evaluation.  Therefore, in light of the evidence as noted above, the Board concludes that the Veteran's PTSD was productive of impairment warranting the higher evaluation of 50 percent under DC 9411 from March 2001 to July 2003.  

As for the potential for a yet higher rating, the Board notes that the evidence does not demonstrate that the service-connected PTSD was productive of occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.  While the Veteran may have suffered from some level of social impairment, in that he was withdrawn and isolative, with minimal socialization, the evidence did not show that he necessarily was prevented from establishing and maintaining such relationships.  It is noted that he is reported to maintain a relationship with his daughter and a friend.

As for industrial impairment, it was noted that the Veteran had worked until at least 1998 and only stopped working due to joint pains.  The Veteran's PTSD was not shown to be so disabling so as to warrant an evaluation of 70 percent under DC 9411 during the time frame in question.  Specifically, there was no evidence of such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a work-like setting).  It is noted that the private records dated in August 2001 in conjunction with the Veteran's claim for SSA benefits indicate that the reported that he considered suicide, but would not act on it.  Further while he was described as ill groomed, prior to that time and since, there is no such finding.  It appears to be an isolated occurrence rather than persistent or recurrent one.  There is no prior or subsequent evidence to buttress this one finding and this isolated occurrence is at odds with the remainder of the evidence of record.   In sum, the Board concludes that the Veteran's PTSD was not manifested by symptomatology that approximated, or more nearly approximated, the criteria for an evaluation in excess of 50 percent under DC 9411.  See 38 C.F.R. § 4.7. Despite his three hospitalizations, the findings show that overall, there in no evidence of suicidal plan or intent at any time.  While the Veteran has stated that he is unable to work due to his PTSD, the August 2001 functional capacity assessment notes that his symptoms did not result in substantial changes in his ability to function.  And he has also stated that his back pain has limited his ability to work.  The Veteran's GAF scores have spanned a wide range, but primarily show scores of 50 or greater, which indicates the presence of no more than serious symptoms, with several scores of 60 or greater, indicating no more than moderate symptoms.  See, DSM-IV.  

In summary, the Board finds that when the evidence of GAF scores is weighed together with the other evidence of record, particularly the findings as to the Veteran's psychiatric condition and functioning, that the evidence shows that the Veteran's symptoms, which include depression, nightmares and sleep disturbances, are of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation of 50 percent under DC 9411 prior to July 10, 2003.  See 38 C.F.R. § 4.7.  Therefore, it is found that, prior to July 10, 2003, a 50 percent disability evaluation should be assigned to the Veteran's PTSD.  


Extra Schedular

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a Veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  The record does not indicate that the manifestation of his disability is otherwise in excess of that which is contemplated by the schedular criteria.  The available schedular evaluations for his service-connected are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has been granted a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

A higher initial evaluation for post-traumatic stress disorder (PTSD) to 50 percent from March 2001 to July 10, 2003 is granted subject to statutory and regulatory provisions governing the payment of monetary benefits.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


